DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.  	Claims 1-20 allowed.
                                                                          Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claims 1-11, the prior art failed to disclose or reasonably suggest a test signal generator configured to generate test signals and to transmit the test signals to the switches, the test signal generator formed in the semiconductor die; internal circuits configured to receive first signals through the first pads and the switches, to perform operations based on the first signals, and to output second signals through the switches and the first pads based on a result of the operations; and a switch controller configured to control the switches so that the first pads communicate with the test signal generator during a test operation and the first pads communicate with the internal circuits after a completion of the test operation, the switch controller formed in the semiconductor die. 

5. 	Regarding Claims 12-15, the prior art failed to disclose or reasonably suggest a row decoder block electrically connected with string selection lines, word lines, ground selection lines, and configured to receive the row address from the buffer block and to adjust voltages of the string selection lines, the word lines, and the ground selection lines based on the row address; a page buffer block electrically connected with bit lines, and configured to adjust voltages of the bit lines based on the write data stored therein in a write operation and to store the voltages of the bit lines therein as the read data in a read operation; a data input and output block electrically connected between the page buffer block and 

6. 	Regarding Claims 16-20, the prior art failed to disclose or reasonably suggest wherein intervals between the first pads gradually increase or decrease in the first direction; test signal devices electrically connected with the first pads, and configured to transmit or receive test signals through the first pads; and internal circuits, each of the internal circuits being one of a nonvolatile memory cell array and a peripheral device configured to access the nonvolatile memory cell array. 
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899